           Case 4:19-cv-02937-SBA Document 23 Filed 02/11/20 Page 1 of 1



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFF
     CURTIS CRENSHAW
 6
 7
                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9
      CURTIS CRENSHAW,                                    Case No. 4:19-cv-2937-SBA (DMR)
10
                          Plaintiff,
11                                                        UNOPPOSED MOTION FOR WRIT OF
      v.                                                  HABEAS CORPUS AD TESTIFICANDUM
12                                                        FOR CURTIS CRENSHAW TO APPEAR
      GREGRORY AHERN, et al.,                             AT SETTLEMENT CONFERENCE
13
                          Defendants.                     Hrg: March 5, 2020 at 11:30 a.m.
14
                                                          Judge Ryu, Federal Courthouse
15                                                        1301 Clay Street, Oakland, CA 94612
16
              PLEASE TAKE NOTICE that Plaintiff moves the Court to issue a Writ of Habeas Corpus
17
     Ad Testificandum for Curtis Crenshaw (#ULU548) currently in the custody of the Alameda
18
     County Sheriff's Department, so that he is present for the settlement conference before U.S.
19
     Magistrate Judge Donna M. Ryu at the U. S. District Court, March 5, 2020, at 11:30 a.m. at 1301
20
     Clay Street, Oakland, CA 94612, until such time as the conference is concluded by Judge Ryu.
21
              Plaintiff believes the potential for resolving the case at the settlement conference will be
22
     increased greatly if he is able to participate in person. Defendants do not oppose this motion.
23
24
                                             Respectfully submitted,
25
                                             /s/ Glenn Katon
26
                                             Glenn Katon
27
28
